245 F.2d 240
Lillard Clyde ALSUP, Appellant,v.UNITED STATES of America, Appellee.
Nos. 13003-13004; Consolidated Cases.
United States Court of Appeals Sixth Circuit.
April 16, 1957.

Appeals from the United States District Court for the Middle District of Tennesee; Miller, Judge.
Ward Hudgins, Nashville, Tenn., Barton Dement, Jr., Murfreesboro, Tenn., Richard H. Frank, Jr., Nashville, Tenn., for appellant.
Fred Elledge, Jr., James R. Tuck, Nashville, Tenn., for appellee.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
In these two cases, constituting a libel of information filed by the United States against the owner of a vehicle which was involved in unlawful transportation of tax-unpaid liquor and a criminal case in which appellant was sentenced to prison and fined for violation of section 5008(b) I.R.C. for 1954, 26 U.S.C.A. § 5008(b), for unlawful possession of tax-unpaid whiskey,


2
The court has considered the oral arguments and briefs of attorneys and the entire record in the case and holds, upon the basis of the findings of fact and conclusions of law of District Judge Miller, that the judgment in each of the two consolidated cases should be affirmed.


3
It is so ordered.